

115 HRES 815 IH: Commemorating the 70th anniversary of the foundation of the State of Israel and the opening of the United States Embassy in Jerusalem.
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 815IN THE HOUSE OF REPRESENTATIVESApril 11, 2018Mr. Wilson of South Carolina submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the 70th anniversary of the foundation of the State of Israel and the opening of the
			 United States Embassy in Jerusalem.
	
 Whereas the United States was the first country to recognize the State of Israel in 1948; Whereas Israeli Prime Minister David Ben-Gurion proclaimed Jerusalem as the capital of Israel in 1949;
 Whereas the United States stood behind Israel during the Six Day War in 1967; Whereas the United States rushed military aid in an airlift called Operation Nickel Grass to help Israel during the Yom Kippur War in 1973;
 Whereas in 1979, President Carter hosted the signing of the peace treaty between Israel and Egypt; Whereas the United States and Israel entered into an early free trade agreement in 1985;
 Whereas in 1991 during the Gulf War, Israel bravely sustained consistent bombardment, with United States assistance;
 Whereas in 1993, President Clinton hosted Israeli Prime Minister Yitzhak Rabin and Palestinian leader Yasser Arafat for the signing of a Declaration of Principles on Interim Palestinian Self-government;
 Whereas the Jerusalem Embassy Act of 1995, enacted on November 8, 1995, recognized Jerusalem as the capital of Israel; and
 Whereas in 2009, President Bush addressed the Israeli Knesset, noting that Israel has raised a modern society in the Promised Land, a light unto the nations that preserves the legacy of Abraham and Isaac and Jacob, and built a mighty democracy that will endure forever and can always count on the United States of America to be at your side: Now, therefore, be it
	
 That the House of Representatives— (1)commends the State of Israel for maintaining friendly and meaningful relations with the United States over the past 70 years;
 (2)recognizes Israel as a strong and stable democracy in the region; (3)salutes the deep security relationship between the United States and Israel;
 (4)encourages other countries with diplomatic relations with Israel to move their embassies to Jerusalem; and
 (5)commends the Trump Administration for its December 6, 2017, proclamation recognizing Jerusalem as the capital of Israel and relocating the United States embassy to Jerusalem on the anniversary of Israeli independence.
			